Case 2:19-mj-05082-DUTY Document 5 Filed *2)8%/1b Rage ft OPE PEGS TH 1a eS.

 

 

 

Violation: USC 1705 1346 13466 13722
18 USC 3238
CourtSmart/ Reporter: CS [2-02 14

CALENDAR/PROCEEDINGS SHEET
LOCAL/OUT-OF-DISTRICT CASE

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, | Western Division
Plaintiff, |
vs. | Case Number: 2:19-MJ-05082 Out of District Affidavit
oo. | Initial App. Date: 12/92/2019 Custody
Virgil Griffith | Initial App. Time: 2:00 PM
|
|
Defendant. | Date Filed: 12/02/2019
|
|
|

 

 

PROCEEDINGS HELD BEFORE UNITED STATES
MAGISTRATE JUDGE: Maria A. Audero

 

PRESENT: Silva, Chris None

ya Son P aug
Deputy Clerk Assistant U.S. Attorney Interpreter/Language
INITIAL APPEARANCE NOT HELD - CONTINUED
df Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
A preliminary hearing OR J& removal hearing / Rule 20.
A Defendant states true name XI is as charged [1 is
Court ORDERS the caption of the Indictment/Information be changed to reflect defendant's different true name. Counsel are
directed to file all future documents reflecting the true name as stated on the record.
Defendant advised of consequences of false statement in financial affidavit. O Financial Affidavit ordered SEALED.
aud Attomey: KEri Axel, Retained [ Appointed © Prev. Appointed © Poss. Contribution (see separate order)
. k{ em, 5 Special appearance by: .
Be ja ) ©] Government’s request for detention is: GRANTED © DENIED © WITHDRAWN & CONTINUED
to wea Defendant is ordered: F[] Permanently Detained £1 Temporarily Detained (see separate order).
ve SBAIL FIXED AT $ Yoo , 00° (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
Government moves to UNSEAL Complaint/Indictment/Information/Entire Case: GRANTED DENIED
Preliminary Hearing waived.
Class B Misdemeanor © Defendant is advised of maximum penalties
This case is assigned to Magistrate Judge . Counsel are directed to contact the clerk for
the setting of all further proceedings.
1 PO/PSA WARRANT §£) Counsel are directed to contact the clerk for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

District Judge for the setting of further proceedings.
© Preliminary Hearing set for at 4:30 PM
PIA set for: at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
Government’s motion to dismiss case/defendant only: & GRANTED © DENIED
Defendant’s motion to dismiss for lack of probable cause: GRANTED £1 DENIED
Defendant executed Waiver of Rights. [3 Process received.
vc urt ORDERS defendant Held to Answer to__ Gow ther fy District of NM ew Yo ke
Bond to transfer, if bail is posted. Defendant to report on or before See Lehw )
Warrant of removal and final commitment to issue. Date issued: By CRD:
Warrant of removal and final commitment are ordered stayed until
Case continued to (Date) (Time) AM /PM
Type of Hearing: Before Judge /Duty Magistrate Judge.
Proceedings will be held in the © Duty Courtroom © Judge’s Courtroom

FE] Defendant committed to the custody of the U.S. Marshal 8 Summons: Defendant ordered to report to USM for processing.
Abstract of Court Proceeding (CR-53) issued. Copy forwarded to USM.
Abstract of Order to Return Defendant to Court on Next Court Day (M-20) issued. Original forwarded to USM.

RELEASE ORDER NO: ,
K Other: Govt Covn se / qo provicle olefence conse/ prpetig ola Pe oro! five,
BSA — USPO FINANCIAL ADY

Yefeuilo4f- oreterd fi reper¢ ak SOO feacl St. Deputy Clerk Initials C1
: \

 

 

Mew York, Alew Yor 1000 F. Al
cc ?
J C gz “poe CALENDAR/PROCEEDING SHEET - LOCAL/OUT-OF-DISTRICT CASE Page | of I
—_— Desiy al m4
V_ PsA

1 of 1y_ war 12/2/2019, 10:42 AM
ae Case 2:19-mj-05082-DUTY Document5 Filed 12/02/19 Page2of5 Page ID#:15

 

UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

Case Name: United States of America v.

x DefendStt [_] Material Witness

50: | Fos, Fo 18966 awd (57422;

Violation of Title and Section:

Virgil Cr Fh Hh

Case No. 2: 19 mj 5082.

 

1823238

[_] Summons Dxf out of District [_] UNDERSEAL [| Modified Date:

 

Chéck only one of thé five numbered boxes below

(unless one bond is to be replaced b) anothé?):

 

L |_| Personal Recognizance (Signature Only)
2. [-] Unsecured Appearance Bond
$

 

3, K { ppearance Bond g O O 00D

(a).[_] Cash Deposit (Amount or %) (Form CR-7)

 

 

(b).[_] Affidavit of Surety Without
Justification (Form cr-4) Signed by:

 

 

 

 

 

 

 

 

 

 

(c). ia Affidavit of Surety With Justification
(Form CR-3) Signed by:
and

ay Lens
Robert Gri tt th}
Susan Cnr FAH, |

_ Rae Full Deeding of Property:
& 3200 OVO at

 

 

 

 

 

N Colebia MP 21046
Wo aod
a

nN 2500 000 af

Piz Black Keck Ct.

Release No.

DX Release to Pretrial ONLY
[_] Release to Probation ONLY
[_] Forthwith Release

Chay venti
| Te /201 4
All Conditions of Bond

(Exce cept Clearing-Warrants
Condition) Must be Met
and Posted by:

12 23/20/49

 

i“
4, [_] Collateral Bond in the Amount of (Cash
or Negotiable Securities):

$
5.[_] Corporate Surety Bond in the Amount of:
$

TOGUS LantlersS Dr. 3

 

 

 

[_] Third-Party Custody
Affidavit (Form CR-31)

Bail Fixed by Court:

[aaR | 25

(Judge / Clerk's Initials)

 

 

PRECONDITIONS TO RELEASE

[_] The government has requested a Nebbia hearing under 18 U.S.C. § 3142(g)(4).
[_] The Court has ordered a Nebbia hearing under § 3142 (g)(4).

 

[_| The Nebbia hearing is set for

 

at

Clam. Fi p.m.

 

ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE, the following conditions of release are imposed upon you:

‘ Submit to:

JA Pretrial Services Agency (PSA) supervision as directed by PSA; [_] Probation (USPO) supervision as directed by USPO.

pa agency indicated above, PSA or USPO, will be referred to below as "Supervising Agency. ")

Surrender all passports and travel documents to Supervising Agency nolaterthan [2 [ 2 Li zol 4

, Sign a Declaration

 

re Passport and Other Travel Documents (Form CR-37), and do not apply for a passport or other travel document during the pendency

 

of this case. Centre | Ose ein ol foe at
Sovthera Dis tatt o EN Yirk
JA Travel is restricted to Not then Dis toe t hea bamea

Agency to travel to a specific other location. Court permission is required for international travel.

unless prior permission is granted by Supervising

 

Pl Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
Maintain or actively seek employment and provide proof to Supervising Agency. R Employment to be approved by Supervising Agency.
Maintain or begin an educational program and provide proof to Supervising Agency. | é

. | L zy

Defendant's Initials: / 6 . Date:

 

CR-1 (05/19) CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM PAGE 1 OF 4
. Case 2:19-mj-05082-DUTY Vivaro en PEL /02/19 Page 3 of 2:7 996 jP Eve 2

Case Name: United States of America v.

 

 

U
Def Defendant [_] Material Witness
A Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or

witness in the subject investigation or prosecution, [ }imeluding-butnottinited-to—
Kavwn fo py Arbre Ee

[_] Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence

 

of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

[_] Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. [_] In order to determine compliance,
you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

[_] Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
own legal or true name without prior permission from Supervising Agency. [_] In order to determine compliance, you agree

to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

[] Do not engage in telemarketing.
or more without notifying and obtaining

 

[_] Do not sell, transfer, or give away any asset valued at $

 

. permission from the Court, except
[_| Do not engage in tax preparation for others.

|] Do not use alcohol.
[_] Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and

requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
Supervising Agency.

KrDo not use or possess illegal drugs or state-authorized marijuana. x In order to determine compliance, you agree to
submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

Df Do not use for purposes of intoxication any controlled substance analogue as defined by federal law,or street, synthetic, or
designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
prescribed by a medical doctor.

ha! Submit to: Kidrug and/or [~ ]alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.

[_] Participate in residential [_] drug and/or [_] alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
of treatment based upon your ability to pay as determined by Supervising Agency. [_]Release to PSA only [_]Release to USPO only

[_] Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.

x Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
Agency, which Riwitl or [_|will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
[_] Location monitoring only - no residential restrictions;

-or-
CH You are restricted to your residence every day:
[_] from Cam. p.m. to am. 4 p.m.
[_| as directed by Supervising Agency;

~or- Defendant's Initials: Vy t lL, Date: fu / Ga [2 C 4

CR-1 (05/19) CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM PAGE 2 OF 4
. te Case 2:19-mj-05082-DUTY Donat Fed ado Page 4 Of 5 Fay Ble 082.

Case Name: United States of America v.

 

 

A Defendant V [| Material Witness

BH You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

, all of which must be preapproved by Supervising Agency;

 

Kl Release to PSA only [| Release to USPO only
[_] You are placed in the third-party custody (Form CR-31) of
[_] Clear outstanding ["] warrants or[_] DMV and traffic violations and provide proof to Supervising Agency within days

 

of release from custody.

[_] Do not possess or have access to, in the home, the workplace, or any other location, any device that offers internet access except
as approved by Supervising Agency. [_] In order to determine compliance, you agree to submit to a search of your person
and/or property by Supervising Agency in conjunction with the U.S. Marshal.

[_] Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
the age of 18 except in the presence of a parent or legal guardian of the minor.

[_] Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used. by children
under the age of 18.

[] Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare
facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.

[_] Do not view or possess child pornography or child erotica. [_] In order to determine compliance, you agree to submit to a search

of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S,

Marshal.
Kl Other conditions:

Coutinve with corte tl men far t heal Ph Frio frost

 

 

 

 

GENERAL CONDITIONS OF RELEASE

I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
United States District Court to which I may be removed or to which the case may be transferred.

I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
direction in connection with such judgment as the Court may prescribe.

I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
so that I may be reached at all times.

I will not commit a federal, state, or local crime during the period of release.

I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be

subject to further prosecution under the applicable statutes.

I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.
oof . 469 My . a A

Defendant's Initials: \/ 1 UL: t Date: “ | OL / A Y } 4

CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM PAGE 3 OF 4

 

CR-1 (05/19)
; wo Case 2:19-mj-05082-DUTY aca ie 5 Cred 7409/19 Page 5 of 5 Fae 4; 5 O e2

Case Name: United States of America v.
7

 

 

v
[Xf Defendant [_] Material Witness

ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

As a condition of my release on this bond, pursuant to Title 18 of the United States Code, I have read or have had interpreted to me
and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
continue in full force and effect until such time as duly exonerated.

I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or

fine.

I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond, this bond:
may be forfeited to the United States of America. If said forfeiture is not set aside, judgment may be summarily entered in this
Court against me and each surety, jointly and severally, for the bond amount, together with interest and costs. Execution of the
judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the

United States, and any cash or real or personal property or the collateral previously posted in connection with this bond may be

forfeited.

  

\2102 ) a0 ia 290-66) — 2915 —

Date Signature of. Defedant | Matepdl} itness Telephone Number

LA, «LA

City and Stafe (DO NOT INCLUDE ZIP CODE)

language this entire form

 

. [_] Check if interpreter is used: I have interpreted into the
and have been told by the defendant that he or she understands all of it.

 

 

 

 

Interpreter's Signature Date
Approved:

United States District Judge / Magistrate Judge Date
If cash deposited: Receipt # for $

 

(This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)

Defendant's Initials: V/ . [7 » Date: \a | OL od Ud

CR-1 (05/19) CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM PAGE 4 OF 4
